             Case 2:20-cv-00074-LPR Document 25 Filed 04/12/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                       DELTA DIVISION

DEMETRIUS JAMAL COLEMAN                                                                            PLAINTIFF

v.                                  Case No. 2:20-cv-00074-LPR

PATRICIA SNYDER, et al.                                                                        DEFENDANTS


                                                     ORDER

          The Court has received and reviewed a Recommended Disposition filed by United States

Magistrate Judge Beth Deere.           (Doc. 24).    There have been no objections.         After careful review

of the Recommended Disposition, the Court concludes that it should be, and hereby is, approved

and adopted as this Court’s findings in all substantive respects. 1                   Defendants’ Motion for

Summary Judgment (Doc. 19) is GRANTED. Judgment will be entered in favor of Defendants.

          IT IS SO ORDERED this 12th day of April 2021.




                                                               ________________________________
                                                               LEE P. RUDOFSKY
                                                               UNITED STATES DISTRICT JUDGE




1
    There is one small technical change I will make. In my view, when a defendant prevails on summary judgment,
    the proper resolution of the case is not dismissal with prejudice, but rather entry of judgment in favor of that
    defendant.
